BRONSON LAW OFFFICES, P.C.
Counsel for the Debtor
480 Mamaroneck Ave.
Harrison, NY 10528
(914) 269-2530
888-908-6906 (fax)
hbbronson@bronsonlaw.net
H. Bruce Bronson, Esq.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 In re:

  CREATIVE LEARNING SYSTEMS, LLC,
                                                                         Chapter 11
                                                                         Case No: 18-23814 (RDD)
                                                   Debtor.
  -------------------------------------------------------------------X

SECOND STIPULATION BETWEEN DEBTOR AND E.K. TRIANGLE LLC
CONCERNING PAYMENT OF ADMINISTRATIVE RENT AND ORDER THEREON

         It is hereby stipulated and agreed by and between Creative Learning Systems, LLC

(“Debtor”) and E.K. Triangle, L.L.C. (E.K. Triangle”) hereby agree and stipulate as follows (the

“Stipulation”):

         WHEREAS, Debtor is the lessee and E.K. Triangle is the lessor under the lease agreement

dated July 23, 2015 for nonresidential real property located at the Triangle Shopping Center in

Yorktown Heights, New York (the “Lease”).

         WHEREAS, on November 26, 2018 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United

States Bankruptcy Court in the White Plains division of the Southern District of New York (the “Court”);

         WHEREAS, pursuant to section 365(d)(3) of the Bankruptcy Code, the Debtor is obligated

to E.K. Triangle for timely payment of pre-Petition and post-Petition administrative rent due under

the Lease.


                                                                 1
       WHEREAS, the Debtor and E.K. Triangle entered into a prior stipulation ordered by the

Court on January 15, 2019 [ecf no.:20] governing administrative rent due through May 15, 2019.

       NOW, THEREFORE, it is hereby stipulated, agreed and ordered that:

       1. The Debtor shall pay E.K. Triangle $10,000 on June 15, 2019 (amount has already been

          paid), July 15, 2019, August 15, 2019 and September 15, 2019 on account of post-

          Petition administrative rent due and to become due under the Lease.

       2. Pursuant to section 365(d)(3) of the Bankruptcy Code, the Debtor is obligated to E.K.

          Triangle for timely payment of post-Petition administrative rent due under the Lease in

          the amount of not less than $27,318.18 per month commencing December 1, 2018.

       3. Subject to the Debtor’s timely payment of $10,000 per month on the 15th of the month

          beginning with June and continuing through September 2019, E.K. Triangle will defer

          the payment of the remaining amounts due to it of post-Petition administrative rent

          until October 15, 2019 and E.K. Triangle will not make any motions to lift the

          automatic stay during that period.

       4. The Debtor and E.K. Triangle have entered into a new lease (the “New Lease”) subject

          to approval by the Court. Upon Court approval such New Lease will supersede

          pertinent parts of this Stipulation.

       5. The parties to this Stipulation represent that they have the authorization and authority

          to execute this Stipulation.

       6. This Stipulation may be executed in counterparts, each which shall be deemed an

          original but all of which together shall constitute one and the same instrument.



STIPULATED TO:



                                                 2
BRONSON LAW OFFICES P.C.

/s/ H. Bruce Bronson
H. Bruce Bronson, Esq. (hbbronson@bronsonlaw.net)
480 Mamaroneck Ave.
Harrison, NY 10528
Attorneys for Debtor


KASOWITZ BENSON TORRES LLP

By:/s/ David J. Mark
David J. Mark (dmark@kasowitz.com)
1633 Broadway
New York, New York 10019
Attorneys for E.K. Tringle, L.L.C.


SO ORDERED


/s/ Robert D. Drain_____________
Honorable Judge Robert D. Drain
United States Bankruptcy Judge
Southern District of New York

Dated: White Plains, NY
       July 10, 2019




                                           3
